DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stites et al. (US Pat. 5610620).
Stites et al. disclose;
Regarding claim 13:
(in Fig. 1) an antenna assembly (10) for an aircraft (See Abstract) comprising: a housing (74) defining an interior (interior); a first antenna (18) mounted within the interior (interior) and operating at a first frequency (GPS signal; Col. 1, Lines 54-57); a second antenna (19) mounted within the interior (interior); and a trap (defined by 66 and 70) coupled to the second antenna (19) and tuned to the first frequency (GPS signal) of the first antenna (18); wherein the trap (defined by 66 and 70) operates to prevent the second antenna (19) from affecting gain and radiation patterns of the first antenna (18) at the first frequency (GPS signal; Col. 3, Lines 44-52).
Regarding claim 14:
the first frequency is about 1575 MHz (Col. 1, Lines 9-12).
Regarding claim 16:
the trap (defined by 66 and 70) includes an inductor (70) and a capacitor (66).
Regarding claim 17:
a ground plate (12) enclosing the interior (interior), wherein the ground plate (12) is common to both the first antenna (18) and the second antenna (19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stites et al. (US Pat. 5610620).
Regarding claim 1:

Stites et al. is silent on that the monopole is an L-band monopole. 
However, Stites et al. disclose the antenna can be sized to resonate at other frequency not limited to VHF, L-band etc. (118-153 MHz; Col. 3, Lines 55-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the monopole antenna for resonance at L-band rather than VHF as taught by Stites by sizing the monopole for resonance length at L-band for radar, GPS and surveillance communications. 
Regarding claim 2:
Stites et al. disclose the first frequency is about 1575 MHz (Col. 1, Lines 9-12).
Regarding claim 3:
Stites et al. is silent on that the L-band monopole antenna operates in a frequency range between 1 GHz and 1.2 GHz.
However, Stites et al. disclose the antenna can be sized to resonate at other frequency not limited to VHF, L-band etc. (118-153 MHz; Col. 3, Lines 55-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the monopole antenna for resonance at L-band rather than VHF as taught by Stites by sizing the monopole for resonance length at L-band for radar, GPS and surveillance communications. 
Regarding claim 7:
Stites et al. disclose the ground plane (12) is a common ground plane to both the WAAS GPS antenna (18) and the L-band monopole antenna (19).
Regarding claim 12:

Accordingly, it would have been an obvious matter of design consideration design the trap for a VSWR of at least certain values in order to ensure that the efficiency of the transmission power is not affected as VSWR is a measure of the value of power delivered to an antenna, and especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 14: 
Stites et al. disclose the first frequency is about 1575 MHz (Col. 1, Lines 9-12).
Regarding claim 15:
Stites et al. is silent on that the second antenna operates in a frequency range between 1 GHz and 1.2 GHz.
However, Stites et al. disclose the antenna can be sized to resonate at other frequency not limited to VHF, L-band etc. (118-153 MHz; Col. 3, Lines 55-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the monopole antenna for resonance at L-band rather than VHF as taught by Stites by sizing the monopole for resonance length at L-band for radar, GPS and surveillance communications. 
Regarding claim 16:
Stites et al. disclose the trap (defined by 66 and 70) includes an inductor (70) and a capacitor (66).
Regarding claim 17:
Stites et al. disclose a ground plate (12) enclosing the interior (interior), wherein the ground plate (12) is common to both the first antenna (18) and the second antenna (19).
Regarding claim 18:
Stites et al. disclose (in Fig. 1) a dual function antenna (10) comprising a WAAS GPS antenna (18) and a monopole antenna (19) coupled to a common ground plate (12), and including a trap (defined by 66 and 70) coupled to the monopole antenna (19) to prevent the monopole antenna (19) from affecting gain and radiation patterns of the WAAS GPS antenna (18; Col. 3, Lines 44-52).

However, Stites et al. disclose the antenna can be sized to resonate at other frequency not limited to VHF, L-band etc. (118-153 MHz; Col. 3, Lines 55-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the monopole antenna for resonance at L-band rather than VHF as taught by Stites by sizing the monopole for resonance length at L-band for radar, GPS and surveillance communications. 
Regarding claim 19:
Stites et al. disclose the WAAS GPS antenna (18) operates a frequency of about 1575 MHz (Col. 1, Lines 9-12) and the trap (defined by 66 and 70) is tuned to about 1575 MHz (Col. 1, Lines 9-12).

Claims 4-6, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stites et al. (US Pat. 5610620) in view of Rawle (US Pat. 6078295).
Regarding claim 4:
Stites is silent on that the trap is positioned at a center of a longitudinal length of the L-band monopole antenna.
Rawle discloses (in Fig. 4) the trap (36) is positioned at a center of a longitudinal length of the L-band monopole antenna (10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the trap positioned at a center of the monopole antenna as taught by Rawle into the antenna device of Stites for the benefit of operating as separate halves of a center fed full wave dipole (Col. 3, Lines 64-65) so that optimum radiation patterns for all bands could be simultaneously achieved (Col. 3, Lines 51-59).
Regarding claims 5 and 16:
Stites discloses the trap (defined by 66 and 70) includes an inductor (70) and a capacitor (66).
Regarding claim 6:
Stites discloses the trap (defined by 66 and 70) is tuned to about 1575 MHz (Col. 3, Lines 35-39).
Regarding claim 9:
 the L-band monopole antenna includes a rod having a decreased diameter, separating the L-band monopole antenna into an upper portion and a lower portion.
Rawle discloses (in Fig. 4) the L-band monopole antenna (10) includes a rod (24) having a decreased diameter (define by the diameter of the wire, 24), separating the L-band monopole antenna (10) into an upper portion (38) and a lower portion (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a rod defined by the wire separating the antenna into upper and lower portion as taught by Rawle into the antenna device of Stites for the benefit of operating as separate halves of a center fed full wave dipole (Col. 3, Lines 64-65) so that optimum radiation patterns for all bands could be simultaneously achieved (Col. 3, Lines 51-59).
Regarding claim 10:
Stites is silent on that the rod forms an inductor for the trap.
Rawle discloses that the rod (24) forms an inductor for the trap (36).
Accordingly, it would have been an obvious matter of design consideration to implement the rod as an inductor in the trap since a trap circuit is made up of an inductor and a capacitor especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 11:
Stites is silent on that a capacitor is provided at the rod, to form the trap with the inductor.
Rawle discloses a capacitor is provided at the rod (24), to form the trap (36) with the inductor (See Fig.).
Accordingly, it would have been an obvious matter of design consideration to implement the rod as an inductor in the trap since a trap circuit is made up of an inductor and a capacitor especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stites et al. (US Pat. 5610620) in view of Basile (US Pat. 6298243).
Regarding claim 8:
Stites is silent on that the L-band monopole antenna is coated in Silver.
Basile discloses that the L-band monopole antenna is coated in Silver (Col. 6, Lines 63-46).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the property of Silver as suitable for coating or plating the antenna as taught by Basile into the antenna device of Stites for the benefit of allowing very good high frequency characteristics (Col. 6, Lines 63-46).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stites et al. (US Pat. 5610620) in view of DeBusk et al. (US 20160225268).
Regarding claim 20:
Stites is silent on that the L-band monopole antenna can operate as any of a transponder, an ADS-B, or a DME.
DeBusk et al. disclose the L-band monopole antenna (170) can operate an ADS-B system (Para. 0016, Lines 2-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention is filed to implement the L-band monopole antenna as an ADS-B as taught by Stites into the device of Gils et al. for the benefit of enhancing ground control operations and minimizing the chance of collision between aircraft and ground vehicles (Para. 0027, Lines 5-7).

Conclusion
The prior art made of record but not relied upon and considered pertinent to applicant's disclosure are listed in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845